Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21036 Name of Fund: BlackRock Municipal Bond Trust (BBK) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro, NJ, 08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 03/01/2008  05/31/2008 Item 1  Schedule of Investments BlackRock Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Alabama - 5.5% Huntsville, Alabama, Health Care Authority Revenue Bonds, Series A, 5.75%, 6/01/11 (a) $ $ Arizona - 6.2% Glendale, Arizona, Municipal Property Corporation, Excise Tax Revenue Refunding Bonds, Series A, 4.50%, 7/01/32 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/32 Salt Verde Financial Corporation, Arizona, Senior Gas Revenue Bonds, 5%, 12/01/37 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 6.25%, 5/01/15 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 7%, 5/01/20 San Luis, Arizona, Facilities Development Corporation, Senior Lien Revenue Bonds (Regional Detention Center Project), 7.25%, 5/01/27 California - 6.1% California County Tobacco Securitization Agency, Tobacco Revenue Bonds (Stanislaus County Tobacco Funding Corporation), Sub-Series C, 6.30%, 6/01/55 (b) California County Tobacco Securitization Agency, Tobacco Revenue Bonds (Stanislaus County Tobacco Funding Corporation), Sub-Series D, 7.251%, 6/01/55 (b) California State, GO, Refunding, 5%, 6/01/32 California State, GO, Refunding, 5%, 6/01/34 University of California Revenue Bonds, Series B, 4.75%, 5/15/38 Val Verde, California, Unified School District Financing Authority, Special Tax Refunding Bonds, Junior Lien, 6.25%, 10/01/28 Colorado - 0.9% Colorado Springs, Colorado, Utilities System Improvement Revenue Bonds, Subordinate Lien, Series C, 5%, 11/15/45 (c) Portfolio Abbreviations To simplify the listings of BlackRock Municipal Bond Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) IDA Industrial Development Authority EDA Economic Development Authority IDR Industrial Development Revenue Bonds EDR Economic Development Revenue Bonds M/F Multi-Family GO General Obligation Bonds S/F Single-Family HFA Housing Finance Agency 1 BlackRock Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Park Creek Metropolitan District, Colorado, Senior Limited Tax Supported Revenue Refunding Bonds, 5.50%, 12/01/37 $ $ District of District of Columbia Revenue Bonds (Georgetown University), Columbia - 12.5% Series A, 6.071%, 4/01/11 (a)(b)(d) District of Columbia, Revenue Refunding Bonds (Friendship Public Charter School, Inc.), 5.25%, 6/01/33 (e) District of Columbia, Tax Increment Revenue Bonds (Gallery Place Project), 5.40%, 7/01/31 (c) District of Columbia Tobacco Settlement Financing Corporation, Asset-Backed Revenue Refunding Bonds, 6.75%, 5/15/40 Florida - 18.9% Halifax Hospital Medical Center, Florida, Hospital Revenue Refunding Bonds, Series A, 5%, 6/01/38 Martin County, Florida, IDA, IDR, Refunding (Indiantown Cogeneration Project), AMT, Series A, 7.875%, 12/15/25 Miami Beach, Florida, Health Facilities Authority, Hospital Revenue Refunding Bonds (Mount Sinai Medical Center of Florida), 6.75%, 11/15/21 Orange County, Florida, Health Facilities Authority, Hospital Revenue Bonds (Adventist Health System), 5.625%, 11/15/12 (a) Orange County, Florida, Tourist Development, Tax Revenue Refunding Bonds, 4.75%, 10/01/32 (f) Palm Beach County, Florida, HFA, M/F Housing Revenue Bonds (Indian Trace Apartment Project), AMT, Series A, 5.625%, 1/01/44 (c) Stevens Plantation Community Development District, Florida, Special Assessment Revenue Bonds, Series A, 7.10%, 5/01/35 Georgia - 4.7% Atlanta, Georgia, Airport Passenger Facility Charge and Subordinate Lien General Revenue Bonds, Series J, 5%, 1/01/34 (c) Atlanta, Georgia, Water and Wastewater Revenue Bonds, 5%, 11/01/37 (c) Main Street Natural Gas, Inc., Georgia, Gas Project Revenue Bonds, Series A, 6.375%, 7/15/38 Illinois - 13.4% Bolingbrook, Illinois, GO, Refunding, Series B, 6.196%, 1/01/36 (b)(g) Centerpoint Intermodal Center Program Trust, Illinois, Tax Allocation Bonds, Class A, 8%, 6/15/23 (h) Chicago, Illinois, GO, Refunding, Series A, 5.50%, 1/01/11 (a)(d) Chicago, Illinois, GO, Refunding, Series A, 5.50%, 1/01/38 (d) Illinois Health Facilities Authority, Revenue Refunding Bonds (Lake Forest Hospital), Series A, 5.75%, 7/01/29 2 BlackRock Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Illinois State Finance Authority Revenue Bonds (Friendship Village of Schaumburg), Series A, 5.625%, 2/15/37 $ $ Illinois State Finance Authority Revenue Bonds (Monarch Landing, Inc. Project), Series A, 7%, 12/01/37 Illinois State Finance Authority, Student Housing Revenue Bonds (MJH Education Assistance IV LLC), Sub-Series B, 5.375%, 6/01/35 Metropolitan Pier and Exposition Authority, Illinois, Dedicated State Tax Revenue Bonds (McCormick Place Expansion), Series A, 6.06%, 12/15/37 Indiana - 1.3% AIG SunAmerica, Inc., Bloomington, Indiana, M/F Housing Revenue Bonds (Canterbury House Apartments), Pass-Through Certificates of Beneficial Ownership, AMT, Series 1, 5.90%, 12/01/34 Kansas - 3.4% Wichita, Kansas, Airport Authority, Airport Facilities Revenue Bonds (Cessna Citation Service Center), AMT, Series A, 6.25%, 6/15/32 Maryland - 2.6% Frederick County, Maryland, Special Obligation Tax Bonds (Urbana Community Development Authority), Series B, 6.25%, 7/01/30 Maryland State Health and Higher Educational Facilities Authority, Revenue Refunding Bonds (MedStar Health, Inc.), 5.50%, 8/15/33 Michigan - 0.7% Michigan State Hospital Finance Authority, Revenue Refunding Bonds (Henry Ford Health System), Series A, 5.25%, 11/15/46 Mississippi - 0.7% Mississippi Business Finance Corporation Revenue Bonds (Northrop Grumman Ship System), 4.55%, 12/01/28 Nebraska - 1.2% Omaha Public Power District, Nebraska, Electric System Revenue Bonds, Series A, 4.75%, 2/01/44 Nevada - 1.8% Clark County, Nevada, EDR, Refunding (Alexander Dawson School of Nevada Project), 5%, 5/15/29 Las Vegas, Nevada, Special Improvement District Number 809 Revenue Bonds (Summerlin Area), 5.65%, 6/01/23 New Jersey - 13.2% Middlesex County, New Jersey, Improvement Authority, Subordinate Revenue Bonds (Heldrich Center Hotel/Conference Project), Series B, 6.25%, 1/01/37 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50%, 6/15/24 New Jersey EDA, Cigarette Tax Revenue Bonds, 5.50%, 6/15/31 (i) New Jersey EDA, EDR, Refunding (Kapkowski Road Landfill Reclamation Improvement District Project), 6.50%, 4/01/28 New Jersey EDA, First Mortgage Revenue Refunding Bonds (The Winchester Gardens at Ward Homestead Project), Series A, 5.80%, 11/01/31 New Jersey EDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7.20%, 11/15/30 3 BlackRock Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value New Jersey State Housing and Mortgage Finance Agency, S/F Housing Revenue Bonds, AMT, Series X, 5.375%, 4/01/30 $ $ New York - 9.9% Albany, New York, IDA, Civic Facility Revenue Bonds (New Covenant Charter School Project), Series A, 7%, 5/01/35 Hudson Yards Infrastructure Corporation, New York, Revenue Bonds, Series A, 5%, 2/15/47 (g) Metropolitan Transportation Authority, New York, Service Contract Revenue Refunding Bonds, Series A, 5%, 7/01/30 (j) Metropolitan Transportation Authority, New York, Transportation Revenue Refunding Bonds, Series F, 5%, 11/15/35 New York City, New York, City IDA, Special Facility Revenue Bonds (Continental Airlines Inc. Project), AMT, 7.75%, 8/01/31 New York City, New York, City Transitional Finance Authority, Building Aid Revenue Bonds, Series S-1, 5%, 7/15/24 (g) New York City, New York, GO, Sub-Series F-1, 5%, 9/01/22 (f) New York Liberty Development Corporation Revenue Bonds (Goldman Sachs Headquarters), 5.25%, 10/01/35 North Carolina - 1.6% Gaston County, North Carolina, Industrial Facilities and Pollution Control Financing Authority, Revenue Bonds (National Gypsum Company Project), AMT, 5.75%, 8/01/35 Ohio - 0.7% Buckeye Tobacco Settlement Financing Authority, Ohio, Tobacco Settlement Asset-Backed Bonds, Series A-2, 6.50%, 6/01/47 Oklahoma - 2.0% Oklahoma State Development Finance Authority, Revenue Refunding Bonds (Saint John Health System), 5%, 2/15/42 Tulsa, Oklahoma, Municipal Airport Trust, Revenue Refunding Bonds, Series A, 7.75%, 6/01/35 Oregon - 0.4% AIG SunAmerica, Inc., Portland, Oregon, M/F Housing Revenue Bonds (Pacific Tower Apartments), Pass-Through Certificates of Beneficial Ownership, AMT, Series 6, 6.05%, 11/01/34 Pennsylvania - 2.6% Pennsylvania Economic Development Financing Authority, Exempt Facilities Revenue Bonds (Reliant Energy), AMT, Series A, 6.75%, 12/01/36 South Carolina - 0.8% South Carolina Jobs EDA, Hospital Facilities Revenue Refunding Bonds (Palmetto Health Alliance), Series C, 7%, 8/01/13 (a) 4 BlackRock Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Municipal Bonds ) Value Texas - 20.5% AIG SunAmerica, Inc., Texas, M/F Housing Revenue Bonds (Copperwood Ranch Apartments), Pass-Through Certificates of Beneficial Ownership, AMT, Series 9, 5.95%, 11/01/35 $ $ Dallas-Fort Worth, Texas, International Airport, Joint Revenue Bonds, AMT, Series C, 6.25%, 11/01/28 (d) Harris County-Houston Sports Authority, Texas, Revenue Refunding Bonds, Senior Lien, Series G, 6.121%, 11/15/41 (b)(d) Lower Colorado River Authority, Texas, Revenue Refunding Bonds, 5%, 5/15/13 (a)(d) 15 Lower Colorado River Authority, Texas, Revenue Refunding Bonds, 5%, 5/15/31 (d) Montgomery County, Texas, Municipal Utility District Number 46, Waterworks and Sewer System, GO, 4.75%, 3/01/30 (d) SA Energy Acquisition Public Facilities Corporation, Texas, Gas Supply Revenue Bonds, 5.50%, 8/01/23 SA Energy Acquisition Public Facilities Corporation, Texas, Gas Supply Revenue Bonds, 5.50%, 8/01/24 Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, 6.09%, 8/15/35 (b)(j) Texas State Turnpike Authority, Central Texas Turnpike System Revenue Bonds, First Tier, Series A, 5%, 8/15/42 (j) Tyler, Texas, Health Facilities Development Corporation, Hospital Revenue Bonds (Mother Frances Hospital Regional Health Care Center), 6%, 7/01/12 (a) Washington - 0.8% Washington State Health Care Facilities Authority, Revenue Refunding Bonds (Providence Health System), Series A, 4.625%, 10/01/34 (g) West Virginia - 0.3% West Virginia EDA, Lease Revenue Bonds (Correctional, Juvenile and Public Safety Facilities), Series A, 5%, 6/01/29 (d) Wisconsin - 4.6% Wisconsin State Health and Educational Facilities Authority Revenue Bonds (Aurora Health Care, Inc.), 6.40%, 4/15/33 Wisconsin State Health and Educational Facilities Authority, Revenue Refunding Bonds (Wheaton Franciscan Services, Inc.), 5.75%, 2/15/12 (a) Puerto Rico - 2.4% Puerto Rico Commonwealth Aqueduct and Sewer Authority, Senior Lien Revenue Bonds, Series A, 6%, 7/01/38 Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series N, 5.25%, 7/01/34 (k) Puerto Rico Commonwealth Highway and Transportation Authority, Transportation Revenue Refunding Bonds, Series N, 5.25%, 7/01/36 (k) Total Municipal Bonds (Cost - $205,377,523) - 139.7% 5 BlackRock Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par State Corporate Bonds ) Value Multi-State - 7.9% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (h) $ $ Total Corporate Bonds (Cost - $10,500,000) - 7.9% Municipal Bonds Transferred to Tender Option Bond Trusts (l) California - 1.7% Sacramento County, California, Airport System Revenue Bonds, AMT, Series B, 5.25%, 7/01/39 (c) Colorado - 3.3% Colorado HFA Revenue Bonds, Catholic Health Revenue Bonds, Series C-7, 5%, 9/01/36 (c) Colorado HFA Revenue Bonds (RMK Authority Hospital), Series B, 5.25%, 3/01/36 (c) Massachusetts - 1.0% Massachusetts State Water Resource Authority, GO, Series A, 5%, 8/01/41 New York - 0.7% Port Authority of New York and New Jersey, GO, Consolidated Revenue Bonds, 152nd Series, 5.75%, 11/01/30 Ohio - 3.5% Montgomery County, Ohio, Revenue Bonds (Catholic Health), Series C-1, 5%, 10/01/41 (c) Ohio State Air Quality Development Authority, Revenue Refunding Bonds (Pollution Dayton), Series B, 4.80%, 1/01/34 (g) Washington - 0.6% King County, Washington, Sewer Revenue Refunding Bonds, 5%, 1/01/36 Total Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $16,096,781) - 10.8% Short-Term Securities Shares Merrill Lynch Institutional Tax-Exempt Fund, 1.72% (m)(n) Total Short-Term Securities (Cost - $14,500,000) - 9.7% Total Investments (Cost - $246,474,304*) - 168.1% Liabilities in Excess of Other Assets - (0.7%) ) Liability for Trust Certificates, Including Interest Expense and Fees Payable - (6.7%) ) Preferred Shares, at Redemption Value - (60.7%) ) Net Assets Applicable to Common Shares - 100.0% $ * The cost and unrealized appreciation (depreciation) of investments as of May 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ Gross unrealized appreciation $ Gross unrealized depreciation ) Net unrealized appreciation $ (a) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (b) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (c) FSA Insured. (d) MBIA Insured. (e) ACA Insured. 6 BlackRock Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (f) XL Capital Insured. (g) FGIC Insured. (h) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. Unless otherwise indicated, these securities are not considered to be illiquid. (i) Radian Insured. (j) AMBAC Insured. (k) Assured Guaranty Insured. (l) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as a collateral in a financing transaction. (m) Investments in companies considered to be an affiliate of the Trust, for purposes of Section 2(a)(3) of the Investment Company Act of 1940, were as follows: Affiliate Net Activity Dividend Income Merrill Lynch Institutional Tax-Exempt Fund 6,900,000 $113,799 (n) Represents the current yield as of report date.  Forward interest rate swaps outstanding as of May 31, 2008 were as follows: Notional Amount Unrealized Appreciation Pay a fixed rate of 3.433% and receive a floating rate based on 1- week Securities Industry and Financial Markets Association (SIFMA) Municipal Swap Index rate Broker, JPMorgan Chase Expires July 2018 $35,000 7 Item 2 Controls and Procedures 2 (a)  The registrants principal executive and principal financial officers or persons performing similar function have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2 (b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Municipal Bond Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Municipal Bond Trust Date: July 18, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Municipal Bond Trust Date: July 18, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Municipal Bond Trust Date: July 18, 2008
